DETAILED ACTION
Status of Claims
This Office Action is in response to the claims filed on 05/31/2019.
Claims 21-36 are pending while claims 1-20 are canceled. 
Claims 21-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 21-26 are directed to a computer-implemented method (Process).  Claims 27-31 are directed to a computer program product, comprising: a non-transitory computer-readable storage (Article of Manufacture).  Claims 32-36 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite user verification for a transaction, which is an abstract idea.  Specifically, the claims recite "receiving, from a plurality of user(s), a plurality of transaction tokens, wherein the plurality of transaction tokens are comprised of a plurality of user voice patterns and user account identifiers; receiving a verbal statement from a particular user without a request; capturing a voice pattern from the verbal statement of the particular user; identifying the particular user and a particular transaction token based on a comparison of the user to the plurality of user received with the plurality of transaction tokens; retrieving user account information based upon the identified particular user and the user account identifier associated with the particular transaction token; and communicating, to a processing, a transaction request, the transaction request comprising transaction details and the particular transaction token associated with the particular user account," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite act of commercial interactions between consumers and merchant during purchase transaction and identifying of the consumer by the merchant before transaction request is transmitted to a payment processor for the transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “an application operating on a merchant computing device, transmitting a beacon signal via a wireless communication, the beacon signal comprising a beacon identifier,” “a system for hands-free transactions, comprising: a storage device (non-transitory computer readable storage); and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the processor to,” “applications operating on a plurality of user computing devices,” “a comparison of the captured voice pattern of the particular user to the plurality of user voice patterns received with the plurality of transaction tokens,” “database,” and “payment processing system,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “an application operating on a merchant computing device, transmitting a beacon signal via a wireless communication, the beacon signal comprising a beacon identifier,” “a system for hands-free transactions, comprising: a storage device (non-transitory computer readable storage); and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the processor to,” “applications operating on a plurality of user computing devices,” “a comparison of the captured voice pattern of the particular user to the plurality of user voice patterns received with the plurality of transaction tokens,” “database,” and “payment processing system,” performs the steps or functions of "receiving, from a plurality of user(s), a plurality of transaction tokens, wherein the plurality of transaction tokens are comprised of a plurality of user voice patterns and user account identifiers; receiving a verbal statement from a particular user without a request; capturing a voice pattern from the verbal statement of the particular user; identifying the particular user and a particular transaction token based on a comparison of the user to the plurality of user received with the plurality of transaction tokens; retrieving user account information based upon the identified particular user and the user account identifier associated with the particular transaction token; and communicating, to a processing, a transaction request, the transaction request comprising transaction details and the particular transaction token associated with the particular user account."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “an application operating on a merchant computing device, transmitting a beacon signal via a wireless communication, the beacon signal comprising a beacon identifier,” “a system for hands-free transactions, comprising: a storage device (non-transitory computer readable storage); and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the processor to,” “applications operating on a plurality of user computing devices,” “a comparison of the captured voice pattern of the particular user to the plurality of user voice patterns received with the plurality of transaction tokens,” “database,” and “payment processing system,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user verification for a transaction.  As discussed above, taking the claim elements separately, the “an application operating on a merchant computing device, transmitting a beacon signal via a wireless communication, the beacon signal comprising a beacon identifier,” “a system for hands-free transactions, comprising: a storage device (non-transitory computer readable storage); and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the processor to,” “applications operating on a plurality of user computing devices,” “a comparison of the captured voice pattern of the particular user to the plurality of user voice patterns received with the plurality of transaction tokens,” “database,” and “payment processing system,” performs the steps or functions of "receiving, from a plurality of user(s), a plurality of transaction tokens, wherein the plurality of transaction tokens are comprised of a plurality of user voice patterns and user account identifiers; receiving a verbal statement from a particular user without a request; capturing a voice pattern from the verbal statement of the particular user; identifying the particular user and a particular transaction token based on a comparison of the user to the plurality of user received with the plurality of transaction tokens; retrieving user account information based upon the identified particular user and the user account identifier associated with the particular transaction token; and communicating, to a processing, a transaction request, the transaction request comprising transaction details and the particular transaction token associated with the particular user account."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user verification for a transaction.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 22-26, 28-31 and 33-36 further describe the abstract idea of user verification for a transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762), Yopp et al. (US 2014/0330659) in view of Sheets (US 2014/0372308).
With respect to claims 21, 27 and 32, Raj discloses a computer-implemented method, a computer program product and a system to use voice patterns to identify user accounts in hands-free transactions, comprising:
a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon (a storage device and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device) that when executed by a computer cause the computer to conduct hands-free transactions, the computer-executable program instructions comprising instructions to (by an application operating on a merchant computing device): (Figs. 1, 13; Pars. 31, 84)
transmitting a beacon signal via a wireless communication, the beacon signal comprising a beacon identifier (Figs. 1-3; Par. 43-44, 48, 62);
receiving, from applications operating on a plurality of user computing devices, a plurality of transaction tokens, wherein the plurality of transaction tokens are comprised of a plurality of user account identifiers (Figs. 1-3; Pars. 29, 36, 49, 57-58, 67, 83);
communicating, to a payment processing system, a transaction request, the transaction request comprising transaction details and a particular transaction token associated with the particular user account (Pars. 32, 41, 71, 75).
Raj does not specifically disclose receiving a verbal statement from a particular user; capturing a voice pattern from the verbal statement of the particular user; retrieving user account Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Raj nor Yopp specifically disclose wherein the plurality of transaction tokens are comprised of a plurality of user voice patterns and user account identifiers; verbal statement Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 22, 29 and 34, Raj, Yopp in view of Sheets disclose all the limitations as described above.  Additionally, Raj disclose:
by the applications operating on the plurality of user computing devices, receiving the beacon signal transmitted by the merchant computing device (Pars. 48-49); 
verifying the beacon signal by comparing the beacon identifier to a database of beacon identifiers (Pars. 48-49, 62); and 
in response to verifying the beacon signal, 
generating a transaction token, wherein the transaction token is comprised of a voice pattern of the user and a user account identifier (Fig. 1, 4-9; Pars. 57, 67).
With respect to claims 23, 28 and 33, Raj, Yopp in view of Sheets disclose all the limitations as described above.  Additionally, Raj disclose wherein the beacon signal is a Bluetooth signal (Pars. 24, 44, 48).
With respect to claim 24, Raj, Yopp in view of Sheets disclose all the limitations as described above.  Additionally, Yopp disclose wherein the application operating on the merchant computing device is a hands-free application (Par. 25).
With respect to claims 25, 30 and 35, Raj, Yopp in view of Sheets disclose all the limitations as described above.  Additionally, Raj disclose wherein the applications operating on the plurality of user computing devices are hands-free applications (Par. 67).
With respect to claims 26, 31 and 36, Raj, Yopp in view of Sheets disclose all the limitations as described above.  Additionally, Yopp disclose presenting, to a merchant system .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Sheets et al. (US 2014/0372128):  Sheets disclose creating, by the merchant computing system, a voice pattern from the verbal response by the particular user (Pars. 44, 80, 88); identifying, by the merchant computing system, a particular user account associated with the particular user based on a comparison of the voice pattern of the particular user to a database of voice patterns (Fig. 7; Pars. 76, 94-96).
PGPub Piotrowski  (US 2002/0190124):  Piotrowski  disclose creating, by the merchant computing system, a voice pattern from the verbal response by the particular user (Par. 28).
PGPub Weiss (US 2009/0292641):  Weiss discloses present a display of a picture associated with each user associated with the one or more of the plurality of user accounts that are associated with the challenge response (Pars. 211, 254, 270, 284), identifying the particular user based on a comparison of the captured voice pattern of the particular user to the plurality of user voice patterns received (Pars. 184-185, 211, 254, 270, 284).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685